 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEAUDRA CONRAD WILLIAMS,                         No. 2:19-cv-0605 KJM DB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    OGNJEN PETRAS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action brought pursuant to

18   42 U.S.C. § 1983. Following the August 6, 2019, screening of plaintiff’s complaint, plaintiff filed

19   a notice of his willingness to proceed on the sole claim found to be cognizable. (ECF Nos. 10,

20   13.)

21          Accordingly, IT IS HEREBY RECOMMENDED that this action proceed on an Eighth

22   Amendment medical indifference claim against Defendant Dr. Ognjen Petras for the reasons set

23   forth in the Screening Order. All other claims and defendants should be dismissed.

24          These Findings and Recommendations will be submitted to the United States District

25   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

26   fourteen days after being served with these Findings and Recommendations, plaintiff may file

27   written objections with the Court. The document should be captioned “Objections to Magistrate

28   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within
                                                        1
 1   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

 2   834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3   Dated: January 27, 2020

 4

 5

 6

 7
     /DLB7;
     DB/Inbox/Routine/will0605.fr.scrn
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
